Citation Nr: 1436158	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11- 23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial compensable rating prior to July 24, 2009, an initial rating in excess of 10 percent from July 24, 2009, and an initial rating in excess of 30 percent from November 9, 2010, for allergic rhinitis.

2. Entitlement to an initial compensable rating for dermatitis/urticaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to June 2007.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for rhinitis and allergic dermatitis/urticaria, assigning each disability a noncompensable disability evaluation, effective July 1, 2007.  

The issue of entitlement to an initial compensable rating for dermatitis/urticaria is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.  


FINDING OF FACT

Throughout the initial rating period on appeal, the Veteran's allergic rhinitis is manifested by congestion and polyps.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire rating period on appeal, the criteria for a disability rating of 30 percent for allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.97, Diagnostic Code 6522 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A.  §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

As the issue on appeal concerns initial ratings for allergic rhinitis (and comes before the Board on appeal from a decision which also granted service connection) there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service-connection claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 115-17 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical treatment records.  The Veteran was also afforded adequate VA medical examinations on several occasions, most recently in November 2010.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 126 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected allergic rhinitis resulted in symptoms that would warrant different ratings.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  

Initial Ratings for Allergic Rhinitis

Historically, a rating decision dated August 2009 granted service connection for allergic rhinitis and assigned a noncompensable disability evaluation effective July 1, 2007 (the date of the Veteran's claim).  Following receipt of the Veteran's notice of disagreement in May 2010, the RO issued a Statement of the Case in June 2011 which granted a 30 percent disability evaluation for allergic rhinitis, effective November 9, 2010 (the date of the Veteran's VA examination).  Also in June 2011, the Decision Review Officer (DRO) issued an implementing rating decision assigning a 30 percent rating for allergic rhinitis, effective November 9, 2010.  In his VA Form 9 substantive appeal filed in August 2011, the Veteran sought an effective date prior to November 9, 2010, for the 30 percent rating assigned for allergic rhinitis.  In an October 2011 Supplemental Statement of the Case (SSOC), the RO assigned a 10 percent disability evaluation for allergic rhinitis, effective July 24, 2009 (the date of a private medical record from D.D.S., M.D., of Scripps Clinic Medical Group, Inc.)

For the entire rating period, allergic rhinitis is rated under the criteria found at 38 C.F.R § 4.97, Diagnostic Code (DC) 6522, for allergic or vasomotor rhinitis.  While DC 6522 does not provide for a noncompensable disability evaluation, 38 C.F.R. § 4.31 provides for zero percent evaluations in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code and the requirements for a compensable evaluation are not met.  Under DC 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.  See 38 C.F.R. § 4.97, DC 6522.

The Veteran attended VA examinations in November 2007, February 2009, and November 2010.  The November 2007 VA examination noted no nasal lesions or obstructions.  Allergic rhinitis was diagnosed.  During February 2009 VA examination the Veteran reported that he experienced nasal congestion in 2005 and had experienced repeated congestion at three to four-month intervals since that time.  Examination revealed the nasal passages to be negative for obstruction.  The VA physician diagnosed allergic rhinitis, by history.  She noted that the Veteran was diagnosed with allergic rhinitis during service in 2006, and that his current symptoms were "likely the same condition for which he was receiving treatment during his active service."

July 2009 examination by private physician D.D.S. revealed nasal membranes which were boggy, congested, swollen, and which almost obstructed the Veteran's nasal passages.  Allergic rhinitis was again diagnosed.

The Veteran was afforded his most recent VA examination in November 2010.  He reported no nasal blockage at that time.  The Veteran reported that he had nasal blockage that had been continuous.  He reported that if he discontinued nasal spray, the symptoms recur.  Physical examination revealed one red polyp, 0.5 cm in diameter, in each naris.  The diagnoses included allergic rhinitis.  

The Board notes that the medical evidence of record did not reveal nasal polyps until November 2010.  However, the Board finds that-resolving reasonable doubt in the Veteran's favor-that his consistent reports of nasal congestion (which were found to be "likely the same condition for which he was receiving treatment during his active service" during February 2009 VA examination) viewed in conjunction with the development of polyps in each naris-more closely approximates the level of severity contemplated by the 30 percent rating criteria of DC 6522.  As such, the Board finds that the Veteran's allergic rhinitis warrants a 30 percent rating for the entire appeal period.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's allergic rhinitis during the appeal period.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  The Board has considered rating the Veteran under the criteria for sinusitis.  However, as there is no evidence the Veteran underwent radical surgery or repeated surgeries, as required for a 50 percent rating, Diagnostic Codes 6510-6514 are not applicable.  The evidence of record is also negative for total laryngectomy (rated as 100 percent disabling), aphonia (rated as 60 or 100 percent disabling), stenosis of the larynx (rated as 60 or 100 percent disabling), or injuries to the pharynx (rated as 50 percent disabling).  Therefore, Diagnostic Codes 6518 to 6521 are not applicable.  Additionally, there is no evidence of rhinoscleroma or Wegener's granulomatosis (which would allow 50 or 100 percent ratings, respectively).  As such, Diagnostic Codes 6523 and 6524 are not applicable.  

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)



Extraschedular Consideration

The Board has also evaluated whether the issue of entitlement to an initial disability evaluation in excess of 30 percent for allergic rhinitis should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected allergic rhinitis with the established criteria found in the rating schedule.  As discussed in detail previously, the Board has taken into consideration the Veteran's reports of nasal congestion, as well as the presence of polyps.  Hence, there are no additional symptoms that are not addressed by the rating schedule or that have not been addressed by the Board.  The Veteran also has not described any exceptional or unusual features of his allergic rhinitis, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In the absence of exceptional factors associated with the Veteran's allergic rhinitis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for an increased rating.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Moreover, the Veteran does not allege (nor does the evidence suggest) that he is unemployable due to his service-connected allergic rhinitis.  Consequently, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

A disability rating of 30 percent, but no higher, for allergic rhinitis for the entire appellate period is granted.


REMAND

With respect to the Veteran's claim for an initial compensable rating for his service-connected dermatitis/urticaria, the Veteran most recently underwent a VA examination for this disability in November 2010.  In his VA Form 9 substantive appeal filed in August 2011, the Veteran stated "I appeal that for my service connected Allergic Dermatitis which is 0% disabling should be given a higher evaluation.  The examination dated November 9, 2010, from San Diego VA Medical Center is already after the fact."  Also, in his brief filed in May 2014, the Veteran's representative stated  that the last time the Veteran was examined was in November 2010; which is over three years ago.  It was indicated that at the time of the November 2010 C & P examination, the veteran's symptomatology was not near as severe as the current symptomatology."  

The Board finds that the Veteran's claim for an initial compensable rating for his service-connected dermatitis/urticaria must be remanded for the Veteran to be scheduled for an updated VA examination to determine the current severity of his dermatitis/urticaria.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Weggenmann v. Brown, 5 Vet.App. 281, 284 (1993); 38 C.F.R. § 3.327(a) (2013) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").

Accordingly, the case is REMANDED for the following action:

1. Ensure that all treatment records of which VA has notice, including all pertinent VA and private medical records, have been obtained and associated with the claims file.

2. Then, schedule the Veteran for a VA dermatology examination to determine the current severity of the Veteran's dermatitis/urticaria.  The record must be made available to the examiner for review.  The VA examiner must review any additional evidence associated with the record.  All indicated tests should be performed and the findings reported in detail.  

During examination, the examiner should specifically address symptoms reported by the Veteran, and (if possible) should identify the percent of the entire body, and exposed areas of the body, affected.  

3. After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


